IN THE SUPREME COURT OF IOWA
                           No. 153 / 06-1121

                        Filed January 25, 2008


SAM ROBINSON,

      Appellant,

vs.

FREMONT COUNTY, IOWA,

      Appellee.


      Appeal from the Iowa District Court for Fremont County, J.C. Irvin,

Judge.



      Holder of tax sale certificates appeals a ruling that the county is

only required to reimburse him the amount he paid for the certificates

and pay him a ratable part of the interest and costs. REVERSED AND

CASE REMANDED.



      A. W. Tauke of Porter, Tauke & Ebke, Council Bluffs, for appellant.


      Richard D. Crowl of Stuart Tinley Law Firm LLP, Council Bluffs, for

appellee.
                                     2

WIGGINS, Justice.

      In this appeal, we must determine whether the district court erred

in ruling the county was only required to reimburse the holder of three
tax certificates the amount he paid for the certificates and pay him a

ratable part of the interest and costs. Because the district court erred

when it held the county could compromise the taxpayers’ liability after it

assigned the certificates, and a genuine issue of material fact exists as to

whether the payment made by the taxpayers redeemed the parcels, we

reverse the judgment of the district court and remand the case for

further proceedings consistent with this opinion.

      I. Background Facts and Proceedings.

      Based upon the summary judgment record, we find the undisputed

facts as follows. In June of 1989 the property tax on three parcels of

land owned by Jeffrey and Suzanne Barrett became delinquent. Fremont

County, Iowa conducted a public bidder sale pursuant to Iowa Code

section 446.18 (1989). There were no bids, so the county became the

default owner of the tax sale certificates pursuant to section 446.19. The

county never served a notice of redemption on the Barretts. Fourteen

years after the county became the default owner, it notified the Barretts

of its intention to assign the certificates if they did not pay the back

taxes. The Barretts did not respond.

      In 2004 the county approached Sam Robinson and asked him to

purchase the three tax certificates so the county could put the parcels

back on the tax roll. As of March 31, 2004, the total unpaid taxes plus

interest and costs on the parcels was $13,362.78. On April 13 Robinson

offered to pay $1500 for the three tax certificates.      On May 11 the

county’s board of supervisors adopted a resolution assigning the

certificates to Robinson. The resolution stated the reason for assigning
                                           3

the certificates was the county’s desire to avoid the expenses of the tax

redemption procedure and the expenses of abating any nuisances on the

parcels.

      On June 29 Robinson served the Barretts a notice informing them

that their right to redeem the parcels would expire in ninety days. On

August 26, a few days prior to the expiration of the redemption period,

the county’s board of supervisors adopted a resolution directing the

county treasurer to accept $11,000 from the Barretts as full redemption

for the three parcels. The resolution also directed the treasurer to pay

Robinson “all amounts due him under Chapters 446 and 447 and to

thereafter issue a certificate of redemption in compliance with the

resolution and section 447.5 of the Code of Iowa.” The county offered to

pay Robinson $500 for each certificate plus interest from the time of the

sale to the time of redemption upon his surrender of the certificates

pursuant to section 447.4.1

      Robinson filed a petition for declaratory judgment that asked the

district court to declare the county “wholly without right or justification

to assert any rights under certificates of purchase in which it had

absolutely no interest . . . .” Robinson also asked the district court for
“supplemental relief to remedy the unlawful actions taken by the

defendant and to award him damages” including attorney fees and costs.


      1Iowa   Code section 447.4 (1989) provides:

      In case a redemption is made of any real estate sold for a less sum than
      the taxes, penalty, interest, and costs, the purchaser shall receive only
      the amount paid and a ratable part of such penalty, interest, and costs.
      In determining the interest and penalties to be paid upon redemption
      from such sale, the sum due on any parcel sold shall be taken to be the
      full amount of taxes, interest, and costs due thereon at the time of such
      sale, and the amount paid for any such parcel at such sale shall be
      apportioned ratably among the several funds to which it belongs. Real
      estate so sold shall be redeemable in the same manner and with the
      same penalties as that sold for the taxes of the preceding year.
                                      4

      The county answered the petition and requested Robinson’s

petition be dismissed. The county also claimed it was only required to

pay Robinson “a ratable part of the interest and costs under a

compromised certificate in accordance with Iowa Code section 447.4.”

      Both parties moved for summary judgment. Robinson claimed he

was entitled to the relief requested in his petition as a matter of law. The

county claimed it was “entitled to summary judgment even if all the facts

alleged by the plaintiff in his petition were true.”

      The district court denied Robinson’s motion for summary judgment

and granted the county’s. The court found the county acted within its

power to compromise the back taxes with the Barretts even after it

assigned the tax certificates to Robinson. The court further determined

that Robinson was entitled to receive only the amount paid and a ratable

portion of the penalty, interest, and costs for his tax certificates under

section 447.4. Therefore, the court dismissed Robinson’s petition with

prejudice.

      Robinson appeals.

      II. Issues.

      Robinson raises two dispositive issues. First, he claims the county
had no right to compromise the taxes after it assigned the tax

certificates.   Second, he claims the amount the Barretts paid to the

county did not constitute a valid redemption of the parcels.

      III. Standard of Review.

      Our review of an order granting summary judgment is for

correction of errors at law.    Green v. Racing Ass’n of Cent. Iowa, 713
N.W.2d 234, 238 (Iowa 2006).         The district court correctly enters a

summary judgment when there is no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law. Iowa R. Civ.
                                       5
P. 1.981. On review, we examine the record before the district court and

determine whether there was a material fact in dispute and if not,

whether the district court correctly applied the law. Gen. Car & Truck

Leasing Sys., Inc. v. Lane & Waterman, 557 N.W.2d 274, 276 (Iowa

1996).

      IV. Analysis.

      In 1989 when the tax sale occurred, the Code provided:

      When property is offered at a tax sale under the provisions of
      section 446.18, and no bid is received, or if the bid received
      is less than the total amount of the delinquent general and
      special taxes, interest, penalties and costs, the county in
      which the real estate is located, through its board of
      supervisors, shall bid for the real estate a sum equal to the
      total amount of all delinquent general taxes, special
      assessments, interest, penalties and costs charged against
      real estate. No money shall be paid by the county or other
      tax-levying and tax-certifying body for the purchase, but
      each of the tax-levying and tax-certifying bodies having any
      interest in the general and special taxes for which the real
      estate is sold shall be charged with the full amount of all the
      delinquent general and special taxes due the levying and tax-
      certifying bodies, as its just share of the purchase price.
      This section does not prohibit a governmental agency or
      political subdivision from bidding at the sale for property to
      protect its interests.

Iowa Code § 446.19. Under this statute, the county became the default

holder of the tax certificates to the three parcels owned by the Barretts

because there were no bids. Id. The county is credited with purchasing

the parcels for a sum equal to the total amount of the delinquent general

and special taxes, interest, penalties and costs. Id.

      In 2004 the county wanted to get the parcels back on the tax roll

and recoup the back taxes.        The county was also afraid it would be

responsible for abating any nuisances on the parcels while it held the tax

certificates.   At that time, the legislature had codified various options

that allowed a county to divest itself of a tax certificate.
                                        6

      One option available was to assign the certificate to a person other

than the person entitled to redeem the parcel.            Iowa Code § 446.31

(2003).2 Under the plain language of section 446.31 the county could
have assigned “the certificate[s] for the total amount due as of the date of

assignment or compromise the total amount due and assign the

certificate.” Id. Once the county made a valid assignment, the assignee

had to comply with the time limits established by the Code to avoid the

cancellation of the sale. Id.

      Another option given to the county was “to compromise by written

agreement, or abate by resolution, the tax, interest, fees, or costs.” Iowa

Code § 445.16. The plain language of section 445.16 allowed the county

to compromise or abate if it “holds the tax sale certificate of purchase.”

      In the present case the county divested itself of the tax certificates

by proper assignment under section 446.31.                   After making the

assignment the county attempted to compromise the back taxes under

section 445.16. Because the county was not the holder of the certificates

at the time it compromised the back taxes, it did not have the authority

under section 445.16 to do so.

      Robinson also argues section 447.4 does not apply to him because
the $11,000 paid by the Barretts did not constitute a full redemption.

Therefore, Robinson claims the district court should have granted his

motion for summary judgment and awarded him more than the $500 he

paid for each certificate, and more than a ratable portion of the penalty,

interest, and costs allowed under section 447.4.

      To determine if a valid redemption took place, we must examine

the redemption statutes.      The law in effect at the time of the tax sale


       2Unless otherwise indicated, all references to the Iowa Code from this point

forward are to the 2003 Code of Iowa.
                                    7

applies to redemption. Iowa Code § 447.14. Therefore, we must look to

the 1989 Iowa Code to determine if the Barretts redeemed the parcels

when they paid the county $11,000.

      Section 447.1 governs redemption.      The 1989 Code provided in

relevant part:

      Real estate sold under this chapter and chapter 446 may be
      redeemed at any time before the right of redemption is cut
      off, by the payment to the treasurer, to be held by the
      treasurer subject to the order of the purchaser, of the
      amount for which the real estate was sold and four percent of
      the amount added as a penalty, with three-quarters percent
      interest per month on the sale price plus the penalty from the
      date of sale, and the amount of all taxes, interest, and costs
      paid by the purchaser or the purchaser’s assignee for any
      subsequent year, with a similar penalty added as before on
      the amount of the payment for each subsequent year, and
      three-quarters percent per month on the whole amount from
      the date of payment.

Iowa Code § 447.1 (1989) (emphasis added).

      After the sale of a tax certificate, the purchaser of the certificate

can pay the taxes due in the subsequent years. Id. § 446.32 (1989). The

record does not indicate whom, if anyone, paid the taxes between the

date of the tax sale and the date the county accepted the $11,000 from

the Barretts. Robinson does not cite any authority stating the county

should be credited with paying the taxes in the years after it became the

default owner of the certificates. See Iowa Code § 446.19 (stating that a

county becomes the default owner of a tax sale certificate if there are no

bids, and the county is credited for paying the purchase price).

Accordingly, this record does not indicate if the payment of $11,000 by

the Barretts equaled the amount required to redeem the parcels under

section 447.1 (1989). Therefore, we cannot say as a matter of law the

Barretts redeemed the parcels within the terms of the statute.
                                     8

      V. Conclusion and Disposition.

      The county was not authorized to compromise the back taxes

under section 445.16 because it divested itself of the tax certificates prior

to the compromise.    Moreover, under this record we cannot determine

whether the $11,000 paid by the Barretts to the county redeemed the

parcels under section 447.1 (1989).      Accordingly, we must reverse the

judgment of the district court dismissing Robinson’s petition and remand

the case for further proceedings consistent with this opinion.

      REVERSED AND CASE REMANDED.